Citation Nr: 0825283	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-25 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of right 
second metatarsal fracture.  

2.  Entitlement to service connection for labyrinthitis.  

3.  Entitlement to service connection for upper respiratory 
infection/bronchitis.  

4.  Entitlement to an initial compensable evaluation for 
allergic rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
September 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in May 2005 and 
December 2005 by the above Department of Veterans Affairs 
(VA) Regional Office (RO).  



FINDINGS OF FACT

1.  Although the veteran's right second metatarsal fracture 
in service was treated and apparently healed in 1990, was not 
noted on his retirement examination in April 2004, and was 
noted on VA examination in August 2005 as being healed with 
no residual functional impairment, the veteran did complain 
of pain and stiffness in the right foot along the second toe, 
precipitated by prolonged walking or standing, sufficient to 
raise a reasonable doubt as to service connection.  

2.  The veteran's episode of labyrinthitis in service was 
acute and transitory, and a continuing disability was not 
then present.  He has not presented competent medical 
evidence of current labyrinthitis.  

3.  The veteran's upper respiratory infections (URIs) in 
service were acute and transitory, and a continuing 
disability was not then present.  He has not presented 
competent medical evidence of a current upper respiratory 
infection, to include bronchitis.  

4.  The veteran's allergic rhinitis includes subjective 
complaints of lacrimation, nasal congestion, and sneezing 
without objective clinical evidence of complete obstruction 
of one nasal passage, or more than 50 percent obstruction on 
both sides.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, residuals 
of fracture of the right second metatarsal were incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  Labyrinthitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

3.  A chronic respiratory disorder, including bronchitis, was 
not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

4.  The criteria for an initial compensable evaluation for 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code (DC) 6522 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in March 2004 which fully 
addressed the notice elements and was sent prior to the 
initial RO decisions in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  Finally, the Board notes the RO sent 
the veteran a letter in April 2006 informing him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Moreover, the veteran has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  Thus, 
the Board concludes that all required notice has been given 
to the veteran.  

The Board also finds that VA has satisfied its duty to assist 
the veteran in the development of the claims.  The veteran's 
service treatment records (STRs) are in the file, and the RO 
obtained VA medical opinions in June 2004 and August 2005.  
Thus, it appears that all obtainable evidence identified by 
the veteran relative to these claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  Where there is a chronic 
disease shown as such in service or within the presumptive 
period under 38 C.F.R. § 3.307 so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

That notwithstanding, a fundamental element of a claim for 
service connection is competent evidence of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the 
Court has noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  The Board 
recognizes that the presence of a chronic disability at any 
time during the claims process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, the 
issue nevertheless requires a medical nexus to active 
military service.  


The veteran maintains that he has residuals of a right second 
toe fracture, labyrinthitis, and URI/bronchitis, all of which 
had their onset during his military service.  The Board 
finds, however, that the primary impediment to a grant of 
service connection is the absence of medical evidence of 
current disabilities, other than for the metatarsal fracture 
residuals.

The STRs include multiple in-service physical examinations 
between 1974 and 2001, which show the veteran was treated on 
various occasions for upper respiratory complaints, with 
assessments including common cold, upper respiratory 
infection, sinusitis, rhinitis, and bronchitis.  

These records also show that in February 1982, the veteran 
was treated for right ear complaints.  Examination of both 
ears was within normal limits.  In June 1984, he was treated 
for an episode of dizziness lasting one week.  Physical 
examination was within normal limits and no diagnosis was 
given.  In October 1987, the veteran was treated for a single 
episode of labyrinthitis, which was apparently acute and 
transitory as there are no subsequently dated STRs on file 
reflecting further complaints, evaluation, or treatment 
during his remaining time in service.  In March 1990, he was 
treated for complaints of dizziness associated with increased 
blood pressure.  

In March 1990, the veteran was also treated for a fracture of 
the right second metatarsal.  He was casted for three weeks 
and then placed in a soft shoe.  During follow-up evaluation 
the following month, he complained of pain at the site of the 
fracture area on ambulation.  An X-ray of the right foot 
revealed a minimally displaced, comminuted fracture of the 
neck of the second metatarsal bone.  Although it was noted 
that the fracture had not healed properly, there is no 
evidence of additional follow-up evaluation.

During a periodic physical in July 2001, the veteran denied 
any pertinent disability including dizziness or fainting 
spells, recurrent ear infections, chronic or frequent colds, 
asthma, shortness of breath, and chest pain/ pressure.  He 
did give history of broken bones.  The clinical evaluation 
was negative for any pertinent disability.  

The veteran's retirement physical examination, in April 2004, 
was entirely negative for complaints, findings, or any other 
indicia of a chronic respiratory disease or labyrinthitis.  
Clinical evaluation of all major body systems, to include the 
lungs, chest, and ears was within normal limits.  A chest X-
ray showed no significant abnormality.  He specifically 
denied asthma, shortness of breath, bronchitis, problems with 
wheezing, chronic cough or frequent colds or ear trouble in 
the accompanying report of medical history.  Although the 
veteran indicated a history of foot trouble, the examining 
physician provided no further summary or elaboration, and 
there was no diagnosis of chronic residuals.  

The fact that a disease or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  In support of his claims, the 
veteran underwent VA examination in June 2004 and gave a 
history of three episodes of bronchitis during service.  He 
said he had been last seen for bronchitis the year before, 
and was treated with antibiotics with no further episodes and 
no problems with other upper respiratory infections.  
Examination of the chest revealed normal inspiration and 
expiration, with no evidence of rales or rhonchi noted.  
Palpation and percussion were normal.  The examiner concluded 
there was no active bronchitis.  

The veteran underwent additional VA examination in August 
2005.  At that time he gave a history of problems with 
dizziness and ear pressure during service, particularly when 
flying.  The examiner referred to findings in a 2004 magnetic 
resonance imaging report (MRI), which were normal with no 
abnormalities noted in the common carotid arteries, internal 
carotids, or vertebral arteries.  The veteran denied loss of 
consciousness, but reported pressure in the ears, which he 
said he experiences about once a month, lasting about 1-3 
minutes.  There was no reported hearing loss, tinnitus, or 
malignant neoplasm of the ear.  The veteran stated that the 
condition had improved since the initial presentation in 
1991.  On examination, the tympanic membranes were intact and 
the external canals had no evidence of edema, scaling, or 
discharge.  There was no active ear disease noted.  The 
clinical impression was labyrinthitis, resolved.  

During this examination, the veteran also gave a history of 
an in-service right second toe fracture, which was casted and 
healed with no further evaluation.  His current complaint was 
of pain and stiffness in the right foot along the second toe, 
precipitated by prolonged walking or standing.  He denied the 
use of insoles or corrective shoes, and there was no evidence 
of constitutional symptoms.  Examination of the right second 
toe revealed no objective abnormality.  There was full range 
of flexion and extension, with no limitation on repetitive 
motion.  X-rays of the right foot revealed no evidence of 
fracture, dislocation, or arthritic or inflammatory change.  
The diagnosis was fracture, right second toe, with no 
residual functional impairment.  

In this case, there are no objective post-service clinical 
findings or competent medical opinion to indicate chronic 
disabling residuals as a result of the single incidence of 
labyrinthitis.  Similarly, the veteran's reports of a chronic 
respiratory disorder, including bronchitis, have not been 
substantiated by objective clinical findings, which 
essentially show no current evidence of such condition  While 
the Board does not dispute that the veteran may experience 
various symptomatology, there is no objective clinical 
confirmation that he suffers from actual disabilities in that 
regard.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) 
(service connection may not be granted for symptoms 
unaccompanied by a diagnosed disability).  In the absence of 
clear a diagnosis, disability, or abnormality which is 
attributable to some identifiable disease or injury during 
service, an award of service connection is not warranted for 
labyrinthitis or URI/bronchitis.  A preponderance of the 
evidence is against these claims, and there is no reasonable 
doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

As to the claim for right second metatarsal fracture, 
although the 2005 VA examination resulted in a diagnosis of 
fracture, right second toe, with no residual functional 
impairment, there is no question in the record that the 
veteran did sustain a fracture of the right second metatarsal 
in service which was treated by casting followed by the 
wearing of a soft shoe.  He has made complaints of pain and 
stiffness in the right foot along the second toe with 
prolonged walking or standing. 

In this context, the Board notes that, although the veteran 
is not competent to diagnose his condition, he is competent 
to describe his symptoms.  Moreover, his lay statements are 
competent to support a claim as to lay-observable disability 
or symptoms, such as pain and stiffness, even though such 
residuals may not necessarily be compensable.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Therefore, 
the Board finds the lack of a current diagnosis of objective 
disability in this case to be balanced by the veteran's 
credible statements to the VA examiner.  

Accordingly, in resolving reasonable doubt in the veteran's 
favor, the Board will exercise its discretion to find that 
the evidence is in relative equipoise, and will conclude that 
service connection for residuals of right second metatarsal 
fracture is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.

III.  Increased Rating Claim

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran is currently assigned a noncompensable disability 
evaluation for allergic rhinitis pursuant to 38 C.F.R. § 
4.97, DC 6522.  

Under DC 6522, a 10 percent disability rating is warranted 
for allergic or vasomotor rhinitis without polyps, but with 
greater than 50-percent obstruction of the nasal passages on 
both sides or complete obstruction on one side.  A 30 percent 
disability rating is warranted for allergic or vasomotor 
rhinitis with polyps.  38 C.F.R. § 4.97).

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Turning to the evidence of record, in a December 2005 rating 
action, service connection was granted for allergic rhinitis.  
The veteran appealed the initial evaluation assigned.  His 
STRs document treatment for various symptoms ultimately 
attributed to allergic rhinitis, but contain no evidence of 
polyps or degree of nasal passage obstruction.  

Post-service records show that in June 2004 the veteran gave 
a history of occasional sinus congestion, with headaches, as 
early as 1991.  He described it as an ongoing problem which 
usually worsens during between October and December, and 
again from March to May.  Examination revealed mild frontal 
and maxillary tenderness and mild wet mucosal lining.  There 
was no exudate or erythema in the throat.  The examiner 
referred to an August 2001 CT of the sinuses, which showed 
findings of bilateral perceptible mucus retention cyst at the 
posterior floor of the left maxillary sinus without other 
findings of sinusitis.  A November 2003 CT of the sinuses 
showed no evidence of paranasal disease.  The diagnosis was 
recurrent sinusitis with sinus headaches, episodic.  

During VA examination in August 2005 the veteran gave a 
history of problems with nasal congestion, postnasal drip, 
and lacrimation during service diagnosed as allergic 
rhinitis.  His symptoms would occur throughout the year, with 
exacerbations during the spring and summer months.  Current 
symptoms included lacrimation, nasal congestion, and 
sneezing.  His medications include Allegra and Flonase nasal 
spray.  He also gave a history of treatment for sinusitis, 
but denied any recent episodes.  There were no reported 
periods of incapacitation in the past year, and the veteran 
denied any limitation in performance of daily activities.  On 
examination there was mild erythema to the turbinates, but no 
nasal flaring or exudate.  There was no tenderness along the 
frontal or maxillary regions.  The diagnosis was perennial 
rhinitis.  

The Board finds there is no competent evidence of record 
indicating that the service-connected allergic rhinitis is 
manifested by sufficient symptomatology to warrant a 
compensable evaluation.  The medical evidence details various 
symptoms and complications, including post-nasal drip, nasal 
congestion, and pain.  Despite the veteran's complaints, 
however, the objective medical evidence does not reveal 
complete obstruction of one nasal passage or 50 percent 
obstruction on both sides.  Given the lack of any compensable 
symptoms, a higher rating for allergic rhinitis is simply not 
warranted under DC 6522.

There are no other provisions upon which to assign a higher 
rating.  Under DC 6502, a maximum 10 percent rating is 
warranted for traumatic deviation of the nasal septum with 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  Likewise the veteran's 
allergic rhinitis has not been manifested by three or more 
incapacitating episodes per year requiring prolonged 
antibiotic treatment, or by more than six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting as required for a compensable 
evaluation under DCs 6510, 6511, 6512, 6513 and 6514.  38 
C.F.R. § 4.97.  The veteran does not contend that he has, nor 
does the objective medical evidence of record support a 
finding that there are symptoms of bacterial rhinitis (DC 
6523) or granulomatous rhinitis (DC 6524).  Id. 

The veteran's descriptions of symptomatology are both 
credible and reliable.  However, his overall objective 
disability picture regarding the severity of his allergic 
rhinitis is not illustrative of the criteria for a 
compensable evaluation.  Thus, the current level of 
disability shown is encompassed by the rating assigned and, 
with due consideration to the provisions of 38 C.F.R. § 4.7, 
a higher evaluation is not warranted for any portion of the 
time period under consideration.  There is no basis for the 
assignment of staged ratings under Fenderson, supra.

A preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of a right second metatarsal 
fracture is granted.  

Service connection for labyrinthitis is denied.  

Service connection for URI/bronchitis is denied.  

An initial compensable rating for allergic rhinitis is 
denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


